DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 21-30 and 32-41 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 21, 39 and 40 are about capturing a plurality of images from an original video feed displayed in an augmented reality viewer; identifying vehicle contours and a landmark in the plurality of images by employing a convolutional neural network to extract attributes from images; determining whether at least one of the vehicle contours or the landmark matches features in mapping data from a facility server, the mapping data comprising vehicle characteristics of a plurality of vehicles; in response to determining that the at least one of the vehicle contours or the landmark matches features in the mapping data: retrieving from a finance server a maximum loan amount associated with a user; generating qualification criteria based on the maximum loan amount and user preference data stored in the at least one storage device, the qualification criteria comprising a maximum monthly payment; identifying available vehicles in the mapping data matching the qualification criteria by comparing available vehicle monthly fees with the maximum monthly payment and the user preference data with the features characteristics; determining whether at least one of the available vehicles is in a field of view of the augmented reality viewer based on extracted attributes; and in response to determining that at least one of the available vehicles is in the field of view, generating a modified video feed by providing an indication associated with the available vehicles in the field of view.


Claim 22-30, 32-38 and 41 depend on claim 21, are allowed based on same reason as claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YI YANG/
Examiner, Art Unit 2616